Citation Nr: 0104479	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 698	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) articulation disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a progesterone 
deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to July 
1999.
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, granted service connection and 
assigned a 10 percent rating for TMJ articulation disorder.  
Service connection for a progesterone deficiency was denied.

The veteran's service connection claim is the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for TMJ articulation disorder.

2.  Throughout this appeal, the veteran's TMJ articulation 
disorder has been primarily manifested by limitation of right 
lateral excursion of the mandible, inter-cisal motion limited 
to 36mm, some bony deformity and mastication interference due 
to pain upon chewing.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for TMJ 
articulation disorder are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 
4.40, 4.45, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  With regard to the 
veteran's increased rating claim, all pertinent evidence has 
been obtained and he has been afforded the appropriate 
examination; there is no further development necessary and no 
prejudice attaches to the veteran by the Board's 
consideration of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  In 
addition, one must also consider whether or not there is any 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).

There is a distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A claim for increased rating is a new claim, which 
is based upon facts different from those relied upon in a 
prior final denial of the veteran's claim.  Original claims 
are, as matter of law, those placed into appellate status by 
virtue of a NOD expressing disagreement with the initial 
rating awards and never ultimately resolved until the Board 
decision on appeal.  See Fenderson at 125 (citations 
omitted).  At the time of an initial rating, "separate 
ratings can be assigned for separate periods of time based on 
the facts found," a practice known as "staged" ratings."  See 
Fenderson at 126.  The issue before the Board involves an 
initial rating.

Review of the record reveals that the veteran had a normal 
clinical evaluation, save a distant visual defect, on 
enlistment examination in May 1993.  In December 1995, she 
was treated for osteomyelitis of the left mandible following 
dental exploration and debridement extraction at site of 
tooth #17.  She was thereafter treated on occasion for pain 
in the left mandible.

The veteran was afforded a pre-discharge VA dental 
examination in June 1999.  At the time she complained of pain 
in the left side of the mouth, numbness of the left mandible, 
and deviation of the jaw upon eating due to pain.  On 
physical examination, right lateral excursion of the mandible 
was limited.  Vertical excursion of the mandible was achieved 
to 36-millimeters (mm).  Left lateral excursion and 
protrusive excursion of the mandible were normal.  There was 
no speech interference.  There was mastication interference 
due to pain in the left mandible upon chewing.  There was no 
displacement of the mandible to the right.  There was a 
slight pronounced asymmetry to the left posterior mandible as 
compared to the right.  Occlusion was noted to be normal.  
The examiner commented that there was an abnormal bony 
configuration of the left mandible with a loss of bone on the 
lingual surface of the mandible on the left.  She also had 
pain in the left mandibular area upon palpation and when she 
chews.  It was further noted that her mandible deviates to 
the left upon opening.

The veteran was discharged from military service in July 
1999.

In this case, the RO granted assigned a 10 percent disability 
rating for TMJ articulation disorder under Diagnostic Code 
9905.  This code contemplates a 10 percent rating for 
limitation of motion of temporomandibular articulation with 
an inter-incisal range of 31 to 40 mm or a range of lateral 
excursion from 0 to 4 mm.  A 20 percent evaluation requires 
limitation of motion of temporomandibular articulation with 
an inter- incisal range of 21 to 30 mm.  A 30 percent 
evaluation requires limitation of motion of temporomandibular 
articulation with an 
inter-incisal range of 11 to 20 mm.  38 C.F.R. Part 4, 
Diagnostic Code 9905 (2000).

The veteran's June 1999 VA dental examination report reflects 
that she had an altered bony configuration in the left 
mandibular area.  Moreover, she had pain in the left 
mandibular area upon palpation and when she chews, as well as 
mandible deviation to the left upon opening.  She meet the 
schedular criteria for a 10 percent rating for limitation of 
motion (inter-cisal limitation to 36mm).  However, taking 
into account the bony deformity and pain on motion, it is 
felt that the criteria for a 20 percent rating are nearly 
approximated.  Resolving doubt in the veteran's favor, the 
Board finds that a 20 percent rating under Diagnostic Code 
9905 is warranted.

In reaching this decision, the Board has considered the pain 
associated with the veteran's TMJ dysfunction.  As noted 
above, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca, supra.  While, as noted, some functional loss 
and pain on use has been demonstrated by the evidence with 
regard to the veteran's TMJ, this evidence does not reflect 
functional loss and pain on use related to this disability 
beyond that reflected in the 20 percent rating, under 
Diagnostic Code 9905.  Indeed, the evaluation of 20 percent 
is warranted primarily because of the functional loss due to 
pain associated with this disability.  Objective evidence 
shows that inter-incisal and lateral excursion motion is at 
worst limited to 36-mm and 5-mm. or less, respectively, and 
does not nearly approximate loss of inter-cisal motion to 20 
mm or less.  

Finally, as it is clear that there has not been complete, 
loss of one-half or nonunion of the mandible, higher 
evaluations are not assignable under 38 C.F.R. Part 4, 
Diagnostic Codes 9901-03.  A higher evaluation under 
Diagnostic Code 9904 is not assignable.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There is no objective evidence that the veteran's 
TMJ articulation disorder presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 20 percent disability rating for TMJ 
articulation disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Review of the record reveals that the VARO has denied the 
veteran's claim of entitlement to service connection for a 
progesterone deficiency as not well grounded throughout this 
appeal.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 for purposes of 
determining service-connectedness, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision with regard to the veteran's right foot and 
ankle claim at this time.  See Bernard, supra; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the veteran's claim for 
service connection for a right foot and 
ankle disability remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


